Title: To George Washington from Captain Bartholomew von Heer, 7 May 1779
From: Heer, Bartholomew von
To: Washington, George



His Excellencethe Commander in Chief
Milstone [N.J.] May 7the 1779

In receiving Your Excellences answer, at the 16the of Aprill with a Lettre included to the honorable Board of War to receive the Articles mentioned in my Lettre to you, have received every particular, exepting, the Commission for the Officers as the Board of War informt me that his Excellence has not mentioned any particulair for that purpose, and that the[y] would give the Commission for the Officers immediatly exepting the[y] would not allowed a Commission for Baron de Wolfen, as the[y] are informt that his behaviour and Caracter are not sufficient, as to grand him a Commission. Liikewiise dit I not receive a Order for the fifteen mentioned Horses. I received a fiow Lines from the honorable Board of War, to Major General Gruyn as to have the Muster passed of my Troop Horses, before him to see wat Horses are unfit for Dragoon Servicee, and to repleass so many Horses as wanting.
I have liikewiise the Honour to inform his Excellence that in the resolve of Congress mentioned that the Light Dragoons and Corps raesed in the army are intidled to receive the same benefits in drawing the Articles allowed in the Line of the same States wher the[y] properly can preduce that the[y] are reased and Established end it. I have therefore drawn up a Petition to the honorable Consul at Philadelphia and lad before them the Resolve of Congress, and liikewiise a proper Return of my Troop, and the proper Station wher the[y] was inlisted. The honorable Consul has returned me the extract of the minuts by the Hand of the Secretary which I have included in this Lettre, by which I pray in the Name of the whole Troop, that his Excellence to which wi al truest, would be so kind, to lat os feel his faterly Kindness, as to proviid that wi may proveed to the same, to receive the same benefits as the rest of the Line of Pensylvania, and liikewiise I would be were glad as to know for certain if my Troop could not be entered, into a State by which I could regelet me selv accordingly. As for the Commission I have lad by her the Appointments of the Officers which are present for Serviice I should begg his Excellence, to be so kind to grand a Order for them, that the Commission may be proviided for the Officers as for three, to the present appointments and two Blank, for not troubling his Excellence every Day, for that purpose as the Officers applied to me for them, and mentioned that it is hard to serve without Commission. I Liikewiise inform his Excellence that I spock to board of War and to Collonel Maess Clothier General respecting to draw some of the smaal Articles of Cloathing as the Soldiers are where badly wanting absolutly Schirts, Stokings, shoes, and Overhals, by which I received and answer, if the Articles are to be gat in Camp that I may draw them ther and Charge the Soldiers wit it, who receives them by which I should receive the Priiss of them Articles from the Clothier General, that proper Stoppatches shal be made for the Articles the Soldiers draws more then their Yearly due, as seen the C:G. send in his Return, in which I shall be kaerfull, to have this Accounts settled accordingly. In which I have the Honour to be waet upon his Excellences kindness expedition, and flatter me selv to be His Excellences with the greatest Estime most obedient and most humble Servant

        Barthw von HeerCapt. Marechosse Ligth Draggoons

 